         Case 1:21-cr-00175-TJK Document 41-1 Filed 03/29/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                                                   )
                        v.                         ) Case No. 1:21-cr-175
                                                   )
ETHAN NORDEAN,                                     ) District Judge Timothy J. Kelly
                                                   )
       Defendant.                                  )
                                                   )

                             DECLARATION OF MICHALE GRAVES

       I, MICHALE GRAVES, a resident of the State of New York, hereby declare under

penalty of perjury that the following is true and correct:

       1.      I am a singer-songwriter who used to lead the Misfits, a punk-rock band.

       2.      On January 5, 2021, I came to Washington, D.C. to perform music at a rally held

by Latinos for Trump.

       3.      On January 5, 2021, I had conversations with the defendant in this case, Ethan

Nordean, whom I knew as “Rufio,” in Washington, D.C.

       4.      In those conversations, Mr. Nordean proposed that I perform for Mr. Nordean and

the fellow members of his group at a residence in Washington, D.C., which they rented through

Airbnb. His original proposal was that I perform at the Airbnb residence on the evening of

January 5. However, that proposal did not end up panning out. Mr. Nordean then proposed that

I perform at the residence on January 6.

       5.      Given the timing of my performance for Latinos for Trump, Mr. Nordean’s

proposal that I perform at his Airbnb residence on January 6 would mean that I would have

probably arrived at the residence at approximately 3-4 p.m., had the events on January 6 at



                                                                                                 1
         Case 1:21-cr-00175-TJK Document 41-1 Filed 03/29/21 Page 2 of 2




Capitol not transpired.

Executed on March 25, 2021.

                                                       Respectfully submitted,


                                                       ____________________
                                                       Michale Graves




                                                                                 2
